Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36468 Page 1 of 11




  1   Nina S. Tallon, DC Bar No. 479481, appearing pro hac vice
      WILMER CUTLER PICKERING HALE AND DORR LLP
  2
      1875 Pennsylvania Avenue NW
  3   Washington, DC 20006
      Phone: 202-663-6000 / Fax: 202-663-6363
  4
      Joseph J. Mueller, MA Bar No. 647567, appearing pro hac vice
  5   WILMER CUTLER PICKERING HALE AND DORR LLP
  6   60 State Street
      Boston, MA 02109
  7   Phone: 617-526-6000 / Fax: 617-526-5000
  8   Juanita R. Brooks, SBN 75934
  9   Seth M. Sproul, SBN 217711
      FISH & RICHARDSON P.C.
10    12390 El Camino Real
11    San Diego, CA 92130
      Phone: 858-678-5070 / Fax: 858-678-5099
12
      Ruffin B. Cordell, DC Bar No. 445801, appearing pro hac vice
13    Lauren A. Degnan, DC Bar No. 452421, appearing pro hac vice
14    FISH & RICHARDSON P.C.
      1000 Maine Avenue SW, Suite 1000
15    Washington, DC 20024
16    Phone: 202-783-5070 / Fax: 202-783-2331
17    [Additional counsel listed in signature block on last page.]
      Attorneys for Defendant/Counterclaim-Plaintiff Apple Inc.
18
                           UNITED STATES DISTRICT COURT
19                       SOUTHERN DISTRICT OF CALIFORNIA
20 QUALCOMM INCORPORATED,                       Case No. 3:17-cv-1375-DMS-MDD
21                                              APPLE INC.’S OPPOSITION TO
               Plaintiff,                       QUALCOMM’S “EX PARTE MOTION
22                                              FOR DETERMINATION OF
       v.                                       DISCOVERY DISPUTE REGARDING
23
                                                APPLE’S REFUSAL TO PROVIDE ITS
24 APPLE INC.,                                  SOURCE CODE FOR INSPECTION”
25                       Defendant.
26
      AND RELATED COUNTERCLAIMS. Judge: Hon. Mitchell D. Dembin
27
28
                                                     Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36469 Page 2 of 11




  1   I.     INTRODUCTION
  2          With trial underway, Qualcomm asks the Court to reopen discovery—which
  3   ended in October 2018—to allow Qualcomm to conduct a new inspection of Apple’s
  4   source code. During the ten months of fact and expert discovery, Qualcomm’s
  5   attorneys and experts spent at least sixty days inspecting (and printing) the code. The
  6   time for further inspections is over: Qualcomm and its experts have disclosed the
  7   code on which they intend to rely, and trial has begun. Further inspection of code on
  8   which Qualcomm and its experts have not relied is unnecessary for Qualcomm to
  9   prepare for trial.
10           Qualcomm’s motion rests on the false premise that the parties have a dispute
11    over “discovery”—they do not. Discovery has been closed for months. Apple made
12    its code available throughout discovery, and Qualcomm repeatedly inspected (and
13    printed) that code under the terms of the Protective Order.
14           Qualcomm has no need to inspect Apple’s source code yet again to prepare for
15    trial. The parties’ exhibit lists include all the Apple source code on which they may
16    rely at trial—all of which Qualcomm possesses.
17           Qualcomm’s untimely inspection would only serve to burden Apple by
18    disrupting its trial preparation and creating disputes about injecting undisclosed expert
19    opinions into the ongoing trial.
20    II.    BACKGROUND
21           A.     Procedural History
22           Fact discovery closed on July 27, 2018. (Dkt. 228.) Opening expert reports
23    were served on September 18, 2018. (Dkt. 311.) The Court stated that, with a limited
24    exception for rebuttal, “any party that fails to make [required] disclosures [in opening
25    expert reports] shall not, absent substantial justification, be permitted to use evidence
26    or testimony not disclosed . . . at the time of trial.” (Dkt. 152 ¶ 16.) Rebuttal reports
27    were served on October 9, 2018, and expert discovery closed on October 19, 2018.
28

                                              1       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36470 Page 3 of 11




  1   (Dkt. 311.) Memoranda of Contentions of Fact and Law—including preliminary
  2   exhibit lists—were filed on January 8, 2019. (Dkt. 510 at 1.) Pretrial disclosures
  3   were served on January 25, 2019. (Id.) The Court stated that “[f]ailure to comply
  4   with these disclosure[] requirements could result in evidence preclusion or other
  5   sanctions[.]” (Dkt. 152 ¶ 24.) Trial began yesterday. (Id. ¶ 29.)
  6         B.    Apple’s Source Code Productions and Qualcomm’s Inspections
  7         Apple produced its source code by January 2018. (Ex. A [12/15/17 Apple
  8   Email]; Ex. B [1/31/18 Apple Letter].) Since Apple first made its source code
  9   available, Qualcomm’s attorneys and experts have made roughly sixty separate
10    inspection visits. (Ex. C [1/26/18 QC Email]; Ex. D [3/8/18 QC Email]; Ex. E [5/3/18
11    QC Email]; Ex. F [7/12/18 QC Email]; Ex. G [8/3/18 QC Email].) Over twenty of
12    these were made between January and March 2018. (Ex. C [1/26/18 QC Email]; Ex.
13    D [3/8/18 QC Email].) Qualcomm’s ’936 patent expert, Dr. Annavaram, made
14    inspections over multiple days and weeks in February and March 2018, as well as in
15    May 2018. (Ex. D [3/8/18 QC Email]; Ex. E [5/3/18 QC Email].) Inspections by Dr.
16    Rinard, Qualcomm’s current ’949 patent expert, consumed nearly the first half of
17    August 2018. (Ex. G [8/3/18 QC Email].) Qualcomm’s counsel inspected the code
18    on multiple days in January and February 2018, as well as in March and April 2018.
19    (Ex. C [1/26/18 QC Email]; Ex. D [3/8/18 QC Email]; Ex. E [5/3/18 QC Email].)
20    These inspections alone resulted in almost thirty print requests. (Ex. H [2/22/18 QC
21    Email]; Ex. I [2/27/18 QC Email]; Ex. J [3/3/18 QC Email]; Ex. K [3/15/18 QC
22    Email]; Ex. E [5/3/18 QC Email].) Finally, Qualcomm inspected compiler software
23    in November 2018, December 2018, and January 2019; these inspections led to
24    multiple print requests. (Ex. L [12/22/18 QC Email]; Ex. M [1/10/19 QC Email]; Ex.
25    N [1/14/19 QC Email].)
26
27
28

                                            2       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36471 Page 4 of 11




  1   III.   ARGUMENT
  2          A.       Qualcomm Had Ample Opportunity To Inspect And Print The
                      Apple Source Code During Discovery.
  3
  4          With one minor exception, the entirety of Apple’s source code was
  5   continuously available for almost eleven months.1 That included nearly half a year
  6   before expert discovery closed in this matter. Courts have found far shorter timespans
  7   sufficient to conduct a reasonable inspection. See, e.g., Am. Video Graphics, L.P. v.
  8   Elec. Arts, Inc., 359 F. Supp. 2d 558, 561 (E.D. Tex. 2005) (ordering plaintiff to
  9   supplement claim charts “with specific references to the source code within 30 days
10    of Defendants depositing the code into escrow”); Connectel, LLC v. Cisco Sys., Inc.,
11    391 F. Supp. 2d 526, 529 (E.D. Tex. 2005) (sixty days); Digital Reg of Tex, LLC v.
12    Adobe Sys. Inc., No. 12-01971, 2013 WL 3361241, at *4-5 (N.D. Cal. July 3, 2013)
13    (two months to review); REC Software USA, Inc. v. Bamboo Sols. Corp., No. 11-
14    0554, 2012 WL 3545056, at *3 (W.D. Wash. Aug. 16, 2012) (three months was
15    “ample time” to review code); see also Advanced Software Design Corp. v. Fiserv,
16    Inc., 641 F.3d 1368, 1381 (Fed. Cir. 2011) (four months to inspect code was “ample
17    time to conduct discovery” (quotation omitted)); Big Baboon Corp. v. Dell, Inc., 723
18    F. Supp. 2d 1224, 1230 (C.D. Cal. 2010) (“access to the source code for six months”
19    was “a ‘reasonable opportunity’ to analyze it”); Diagnostic Sys. Corp. v. Symantec
20    Corp., No. 061211, 2009 WL 1607717, at *4 (C.D. Cal. June 5, 2009) (“Eleven
21    months is more than [] reasonable[.]” (citing Am. Video, 359 F. Supp. 2d at 561)).
22           Until now, Qualcomm never suggested that it was “refused” access to the Apple
23    source code. Rather, since the code first became available, Qualcomm has made
24    repeated inspection visits, often extending over the course of days or even weeks. See
25    supra § II.B.
26
27
      1
         Apple compiler software produced on November 16 and December 20, 2018 was
28
      available for Qualcomm to inspect for over two months. (Ex. L [12/22/18 QC Email].)
                                             3      Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36472 Page 5 of 11




  1         B.     Qualcomm Is Fully Able To Prepare For Trial.
  2         Qualcomm does not dispute that it had ample opportunity to inspect and print
  3   Apple source code during fact discovery. Qualcomm cited the printouts in its expert
  4   reports. (See, e.g., Ex. O at pp. 67-69 [Annavaram Opening Rep.].) Those printouts
  5   were included in Qualcomm’s exhibit list. (E.g., Dkt. 555 at 25.) Qualcomm thus
  6   already possesses the full universe of Apple source code that it needs to prepare for
  7   trial. Indeed, the already-printed source code is the only code that Qualcomm can use
  8   at trial: the window to add new source code exhibits to the trial record has long since
  9   closed.
10          None of Qualcomm’s complaints has merit. First, Qualcomm argues that it
11    “possesses only limited and isolated portions of the code.” (Mot. at 4.) But these are
12    the portions Qualcomm itself selected to print and include on its trial exhibit list.2
13    These are also the only portions of the code on which Qualcomm’s experts rely.
14    Second, Qualcomm argues that the printouts are “non-searchable.”            (Id.)   But
15    Qualcomm agreed to the bar on scanning printouts and never complained about it
16    before3—and it applies equally to Qualcomm and third-party code. Nonetheless, in
17    compromise, Apple offered to make the printouts available for electronic review and
18    searching—but Qualcomm rejected that proposal.          (See id. at 6 n.3.)     Third,
19    Qualcomm argues that it “has a current need to refresh its analysis and contextualize
20    the currently printed source code.” (Id. at 6.) Qualcomm fails to explain what analysis
21    it needs to “refresh” and “contextualize” or why. Any “analysis” Qualcomm intends
22    to offer at trial must already be contained in expert reports and be based on source
23
24    2
         Qualcomm, of course, agreed to the limits on printing set out in the Protective
25    Order, which apply equally to Qualcomm and third-party code.
      3
         Qualcomm has now violated this provision—its March 4, 2019 disclosure of expert
26
      witness trial demonstratives included the contents of printed Apple source code that
27    was improperly transcribed in electronic form. (See Dkt. 154 § 8.3(o) (prohibiting
      party receiving source code from “mak[ing] electronic copies[] . . . from any paper
28
      copy of Source Code . . . for use in any manner.”).)
                                             4       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36473 Page 6 of 11




  1   code cited therein that was included on an exhibit list. Qualcomm can thus fully
  2   satisfy its “need to refresh” with the existing printouts and the expert reports. Any
  3   other so-called “context” is, by definition, outside the expert reports and trial record.
  4         C.     Qualcomm’s Untimely Request Lacks Any Permissible Basis.
  5         Qualcomm cites the inspection request and notice provisions of the Protective
  6   Order to suggest that its request is timely. (Mot. at 3 (citing Dkt. 154 §§ 8.2, 8.3(a).)
  7   This is incorrect. These provisions do not permit inspections to extend past the close
  8   of expert discovery and after the potential trial record is already fixed. Nor would it
  9   make sense to do so. The Protective Order is designed to “protect confidential
10    materials” (Dkt. 154 at 1), not to control the timing of discovery and pretrial
11    submissions. Expert discovery is closed and the deadline for adding trial exhibits is
12    over; thus, Qualcomm’s request is untimely.
13          Even if Qualcomm’s request were timely—which it is not—Qualcomm has
14    failed to offer any permissible justification. Qualcomm claims a need “to adequately
15    prepare for trial based on the current evidentiary record.” (Mot. at 6.) But Qualcomm
16    can do so without a further source code inspection. Qualcomm also insists that it “is
17    not seeking to create new evidence.” (Id.) But this is not credible given that
18    Qualcomm will not agree to refrain from creating new printouts of source code files
19    that are not already in the record. (Dkt. 611-2 at 1.) Qualcomm likewise refuses to
20    abstain from using the Apple compiler software (Mot. at 6-7), which is used only to
21    create new source code files (Dkt. 611-2 at 1).4 Although Qualcomm “represents that
22    it does not intend to offer any new expert opinions based on further source code
23    review,” it leaves open the potential to do so. (Mot. at 6.) Qualcomm even admits
24    that such a “risk” exists. (Id.)
25
26    4
         Qualcomm complains that the software was not produced during discovery (Mot.
27    at 6-7), but it was available for over two months, and Qualcomm made repeated
      inspections and print requests during that time. See supra n.1. Tellingly, Qualcomm
28
      included some of those printouts on its exhibit list. (Dkt. 555 at 96).
                                              5       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36474 Page 7 of 11




  1         D.     Allowing Qualcomm’s Belated Request Would Prejudice Apple’s
                   Trial Preparation.
  2
  3         Qualcomm accuses Apple of “attempt[ing] to disrupt and prejudice
  4   Qualcomm’s trial preparation” (Mot. at 6), but the opposite is the case. Qualcomm’s
  5   belated inspection would disrupt Apple’s trial preparation. Qualcomm sought to
  6   inspect Apple’s source code on February 20, 2019—a week and a half before trial.5
  7   Thus, instead of moving quickly to address supposed gaps in its trial preparation,
  8   Qualcomm delayed its request until the eve of trial.
  9         Further inspection of Apple’s source code is likely to result in new evidence or
10    expert opinions. This would prejudice Apple’s trial preparation by forcing it to
11    expend time and effort to respond. Apple would also be prejudiced by the inability
12    to conduct further depositions. And if Qualcomm did attempt to inject new expert
13    opinions into the record, it would disrupt the trial plan. As this Court has written:
14          Nor can the Court find that the late submission of this report is
            harmless. It was served on the eve of the deposition of Dr. Crane and
15          contained a completely new analysis, with different source code
16          references, than presented in Dr. Crane’s initial report. If an expert can
            replace his initial opinions in response to criticisms in opposing expert
17          rebuttal reports, the consequence is additional burden and cost for the
18          parties and a docket that cannot be managed. This cannot be allowed.
19    Shinsedai Co. v. Nintendo Co., No. 11-2799, 2014 WL 11955595, at *2 (S.D. Cal.
20    June 10, 2014) (emphasis added); see also Cueto v. Overseas Shipholding Grp., Inc.,
21    No. 10-1243, 2012 WL 28357, at *2 (S.D. Cal. Jan. 4, 2012) (“Supplementation does
22    not cover failures of omission because the expert did an inadequate or incomplete
23    preparation. To construe supplementation to apply whenever a party wants to bolster
24    or submit additional expert opinions would [wreak] havoc in docket control and
25    amount to unlimited expert opinion preparation.” (internal quotation marks omitted));
26
      5
27      Notably, Qualcomm requested, but later canceled, an inspection by Dr. Annavaram
      on January 11 and 14, 2019. (Ex. M [1/10/19 QC Email].) This further undermines
28
      Qualcomm’s alleged rationale of urgent trial preparation.
                                              6       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36475 Page 8 of 11




  1   Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 862-63 (9th Cir. 2014)
  2   (“The theory of disclosure under the Federal Rules of Civil Procedure is to encourage
  3   parties to try cases on the merits, not by surprise, and not by ambush.”).
  4   IV.   CONCLUSION
  5         For the reasons stated above, Apple respectfully requests that the Court deny
  6   Qualcomm’s motion.
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36476 Page 9 of 11




  1   Dated: March 5, 2019         Respectfully submitted,
  2
                              By: s/ Nina S. Tallon
  3
                                  Nina S. Tallon, DC Bar No. 479481
  4                               pro hac vice, nina.tallon@wilmerhale.com
                                  WILMER CUTLER PICKERING HALE AND DORR LLP
  5                               1875 Pennsylvania Avenue NW
                                  Washington, DC 20006
  6                               Phone: 202-663-6000 / Fax: 202-663-6363
  7
                                   Mark D. Selwyn, SBN 244180,
  8                                mark.selwyn@wilmerhale.com
                                   WILMER CUTLER PICKERING HALE AND DORR LLP
  9                                950 Page Mill Road
10                                 Palo Alto, CA 94304
                                   Phone: 650-858-6000 / Fax: 650-858-6100
11
                                   William F. Lee, MA Bar No. 291960
12                                 pro hac vice, william.lee@wilmerhale.com
                                   Joseph J. Mueller, MA Bar No. 647567
13                                 pro hac vice, joseph.mueller@wilmerhale.com
14                                 Timothy Syrett, MA Bar No. 663676
                                   pro hac vice, timothy.syrett@wilmerhale.com
15                                 WILMER CUTLER PICKERING HALE AND DORR LLP
                                   60 State Street
16                                 Boston, MA 02109
17                                 Phone: 617-526-6000 / Fax: 617-526-5000

18                                 Juanita R. Brooks, SBN 75934, brooks@fr.com
                                   Seth M. Sproul, SBN 217711, sproul@fr.com
19                                 Joanna M. Fuller, SBN 266406, jfuller@fr.com
                                   FISH & RICHARDSON P.C.
20                                 12390 El Camino Real
21                                 San Diego, CA 92130
                                   Phone: 858-678-5070 / Fax: 858-678-5099
22
                                   Katherine D. Prescott, SBN 215496
23                                 prescott@fr.com
24                                 Betty H. Chen, SBN 24056720
                                   betty.chen@fr.com
25                                 FISH & RICHARDSON P.C.
                                   500 Arguello Street, Suite 500
26                                 Redwood City, CA 94063
                                   Phone: 650-839-5070 / Fax: 650-839-5071
27
28                                 Ruffin B. Cordell, DC Bar No. 445801
                                   pro hac vice, cordell@fr.com
                                       8      Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36477 Page 10 of 11




  1                                Lauren A. Degnan, DC Bar No. 452421
                                   pro hac vice, degnan@fr.com
  2                                FISH & RICHARDSON P.C.
  3                                1000 Maine Avenue, S.W., Suite 1000
                                   Washington, DC 20024
  4                                Phone: 202-783-5070 / Fax: 202-783-2331
  5                                William A. Isaacson, DC Bar No. 414788
                                   pro hac vice, wisaacson@bsfllp.com
  6                                Karen L. Dunn, DC Bar No. 1002520
  7                                pro hac vice, kdunn@bsfllp.com
                                   BOIES, SCHILLER & FLEXNER LLP
  8                                1401 New York Avenue, N.W.
                                   Washington, DC 20005
  9                                Phone: 202-237-2727 / Fax: 202-237-6131
 10
                                   Benjamin C. Elacqua, TX SBN 24055443
 11                                pro hac vice, elacqua@fr.com
                                   John P. Brinkmann, TX SBN 24068091
 12                                pro hac vice, brinkmann@fr.com
                                   FISH & RICHARDSON P.C.
 13                                One Houston Center, 28th Floor
 14                                1221 McKinney
                                   Houston, TX 77010
 15                                Phone: 713-654-5300 / Fax: 713-652-0109
 16                                Brian P. Boyd, GA SBN 553190
 17                                pro hac vice, bboyd@fr.com
                                   FISH & RICHARDSON P.C.
 18                                1180 Peachtree St., NE, 21ST Floor
                                   Atlanta, GA 30309
 19                                Phone: 404-892-5005 / Fax: 404-892-5002
 20                                Attorneys for Defendant/Counterclaim-Plaintiff
 21                                Apple Inc.
 22
 23
 24
 25
 26
 27
 28

                                       9      Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 650 Filed 03/05/19 PageID.36478 Page 11 of 11




  1                             CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on March 5, 2019 to all counsel of record who
  4   are deemed to have consented to electronic service via the Court’s CM/ECF system
  5   per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
  6   mail, facsimile, and/or overnight delivery.
  7         Executed on March 5, 2019 at San Diego, California.
  8
  9                                       /s/ Nina S. Tallon
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             10     Case No. 3:17-CV-01375-DMS-MDD
